


110 HR 3538 IH: National Infrastructure Improvement

U.S. House of Representatives
2007-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3538
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2007
			Mr. Peterson of
			 Minnesota introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To establish a National Commission on the Infrastructure
		  of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 National Infrastructure Improvement
			 Act of 2007.
		2.DefinitionsIn this Act:
			(1)AcquisitionThe
			 term acquisition includes the addition of land, sites, equipment,
			 structures, facilities, or rolling stock by purchase, lease-purchase, trade, or
			 donation.
			(2)CommissionThe
			 term Commission means the National Commission on the
			 Infrastructure of the United States established by section 3(a).
			(3)ConstructionThe
			 term construction means—
				(A)the design,
			 planning, and erection of new infrastructure;
				(B)the expansion of
			 existing infrastructure;
				(C)the reconstruction
			 of an infrastructure project at an existing site; and
				(D)the installation
			 of initial or replacement infrastructure equipment.
				(4)Infrastructure
				(A)In
			 generalThe term infrastructure means a nonmilitary
			 structure or facility and equipment associated with that structure or
			 facility.
				(B)InclusionsThe
			 term infrastructure includes—
					(i)a
			 surface transportation facility (such as a road, bridge, highway, public
			 transportation facility, and freight and passenger rail), as the Commission, in
			 consultation with the National Surface Transportation Policy and Revenue Study
			 Commission established by section 1909(b)(1) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law
			 109–59; 119 Stat. 1471), determines to be appropriate;
					(ii)a
			 mass transit facility;
					(iii)an
			 airport or airway facility;
					(iv)a
			 resource recovery facility;
					(v)a
			 water supply and distribution system;
					(vi)a
			 wastewater collection, treatment, and related facility;
					(vii)waterways,
			 locks, and dams;
					(viii)a
			 levee and any related flood-control facility;
					(ix)a
			 dock or port; and
					(x)a
			 solid waste disposal facility.
					(5)MaintenanceThe
			 term maintenance means any regularly scheduled activity, such as a
			 routine repair, intended to ensure that infrastructure continues to operate
			 efficiently.
			(6)RehabilitationThe
			 term rehabilitation means—
				(A)the correction of
			 a deficiency in existing infrastructure so as to extend the useful life or
			 improve the effectiveness of the infrastructure;
				(B)the modernization
			 or replacement of equipment of existing infrastructure; and
				(C)the modernization
			 of, or replacement of parts for, rolling stock relating to
			 infrastructure.
				3.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established a commission to be known as the National Commission on
			 the Infrastructure of the United States to ensure that the
			 infrastructure of the United States—
				(1)meets current and
			 future demand; and
				(2)facilitates
			 economic growth.
				(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 7 members, of whom—
					(A)3 members shall be
			 appointed by the President;
					(B)1 member shall be
			 appointed by the Speaker of the House of Representatives;
					(C)1 member shall be
			 appointed by the minority leader of the House of Representatives;
					(D)1 member shall be
			 appointed by the majority leader of the Senate; and
					(E)1 member shall be
			 appointed by the minority leader of the Senate.
					(2)QualificationsEach
			 member of the Commission shall have experience in 1 or more of the fields of
			 economics, public administration, civil engineering, public works,
			 construction, and related design professions, planning, or public investment
			 financing.
				(3)Date of
			 appointmentsThe members of the Commission shall be appointed
			 under paragraph (1) not later than 90 days after the date of enactment of this
			 Act.
				(c)Term;
			 Vacancies
				(1)TermA
			 member shall be appointed for the life of the Commission.
				(2)VacanciesA
			 vacancy in the Commission—
					(A)shall not affect the
			 powers of the Commission; and
					(B)shall be filled,
			 not later than 30 days after the date on which the vacancy occurs, in the same
			 manner as the original appointment was made.
					(d)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
			(e)MeetingsThe
			 Commission shall meet at the call of the Chairperson or the majority of the
			 Commission members.
			(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			(g)Chairperson and
			 Vice ChairpersonThe Commission shall select a Chairperson and
			 Vice Chairperson from among the members of the Commission.
			4.Duties
			(a)Study
				(1)In
			 generalNot later than February 15, 2010, the Commission, in
			 consultation with the advisory group established by paragraph (3)(A), shall
			 complete a study of all matters relating to the state of the infrastructure of
			 the United States.
				(2)Matters to be
			 studiedIn carrying out paragraph (1), the Commission shall study
			 such matters as—
					(A)the capacity of
			 infrastructure improvements to sustain current and anticipated economic
			 development and competitiveness, including long-term economic growth, and to
			 support a sustained and expanding economy;
					(B)the age and
			 condition of public infrastructure (including congestion and changes in the
			 condition of that infrastructure as compared with preceding years);
					(C)the methods used
			 to finance the construction, acquisition, rehabilitation, and maintenance of
			 public works improvements (including general obligation bonds, tax-credit
			 bonds, revenue bonds, user fees, excise taxes, direct governmental assistance,
			 and private investment);
					(D)any trends or
			 innovations in methods used to finance that construction, acquisition,
			 rehabilitation, and maintenance;
					(E)investment
			 requirements, by type of facility, that are necessary to maintain the current
			 condition and performance of those facilities and the investment needed (as
			 adjusted for inflation and expressed in real dollars) to improve those
			 facilities in the future;
					(F)(i)the projected share of
			 Federal, State, local, and other government levels of investment requirements
			 as identified in subparagraph (E); and
						(ii)the projected expenditure on
			 infrastructure facility improvements described in subparagraph (E) by each
			 level of government;
						(G)estimates of the
			 return to the economy from public works investment;
					(H)any trends or
			 innovations in infrastructure procurement methods; and
					(I)any trends or
			 innovations in construction methods or materials.
					(3)Consultation
					(A)EstablishmentThere
			 is established an advisory group to provide assistance and advice on request of
			 the Commission.
					(B)MembershipThe
			 advisory group shall be composed of—
						(i)the
			 Secretary of the Army;
						(ii)the
			 Secretary of Agriculture;
						(iii)the Secretary of
			 Transportation;
						(iv)the
			 Administrator of the Environmental Protection Agency;
						(v)the
			 Secretary of Commerce;
						(vi)the
			 Secretary of Education;
						(vii)the
			 Secretary of Energy;
						(viii)the Secretary
			 of the Treasury;
						(ix)the
			 Secretary of the Interior;
						(x)the
			 Administrator of General Services;
						(xi)the
			 Director of the Office of Management and Budget;
						(xii)a
			 representative of the National Governors Association;
						(xiii)a
			 representative of the National Association of Counties;
						(xiv)a
			 representative of the United States Conference of Mayors; and
						(xv)a
			 representative of the National Conference of State Legislatures.
						(C)CompensationThe
			 members of the advisory group shall serve without compensation.
					(D)TerminationThe
			 advisory group shall terminate on September 30, 2010.
					(4)Resources;
			 dataIn carrying out paragraph (1), to the maximum extent
			 practicable, the Commission shall—
					(A)use existing
			 studies, data, sampling techniques, and reports of other commissions;
			 and
					(B)if collecting new
			 data under this section, make every effort to ensure that the data is collected
			 in consultation with the States so as to ensure that uniform methods,
			 categories, and analyses are used.
					(b)RecommendationsThe
			 Commission shall develop recommendations—
				(1)on a Federal
			 infrastructure plan that will detail national infrastructure program
			 priorities, including alternative methods of meeting national infrastructure
			 investment needs to effectuate balanced growth and economic development;
				(2)on public works
			 improvements and methods of delivering and providing for public work
			 facilities;
				(3)for analysis or
			 criteria and procedures that may be used by Federal agencies and State and
			 local governments in—
					(A)inventorying
			 existing and needed public works improvements;
					(B)assessing the
			 condition of public works improvements; and
					(C)developing uniform
			 criteria and procedures for use in conducting those inventories and
			 assessments; and
					(4)for proposed
			 guidelines for the uniform reporting, by Federal agencies, of construction,
			 acquisition, rehabilitation, and maintenance data with respect to
			 infrastructure improvements.
				(c)Statement and
			 RecommendationsNot later than February 15, 2010, the Commission
			 shall submit to Congress—
				(1)a
			 detailed statement of the findings and conclusions of the Commission;
			 and
				(2)the
			 recommendations of the Commission under subsection (b), including
			 recommendations for such legislation and administrative actions for 5-, 15-,
			 30-, and 50-year time periods as the Commission considers to be
			 appropriate.
				5.Powers of the
			 Commission
			(a)HearingsThe
			 Commission shall hold such hearings, meet and act at such times and places,
			 take such testimony, administer such oaths, and receive such evidence as the
			 Commission considers advisable to carry out this Act.
			(b)Information From
			 Federal Agencies
				(1)In
			 generalThe Commission may secure directly from a Federal agency
			 such information as the Commission considers necessary to carry out this
			 Act.
				(2)Provision of
			 informationOn request of the Chairperson of the Commission, the
			 head of the Federal agency shall provide the information to the
			 Commission.
				(c)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(d)ContractsThe
			 Commission may enter into contracts with other entities, including contracts
			 under which 1 or more entities, with the guidance of the Commission, may
			 conduct the study required under section 4(a).
			(e)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
			6.Commission
			 personnel matters
			(a)Compensation of
			 MembersA member of the Commission shall serve without pay, but
			 shall be allowed a per diem allowance for travel expenses, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Commission.
			(b)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws, including regulations, appoint and terminate an
			 executive director and such other additional personnel as are necessary to
			 enable the Commission to perform the duties of the Commission.
				(2)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by a majority of the members of the
			 Commission.
				(3)Compensation
					(A)In
			 generalExcept as provided in subparagraph (B), the Chairperson
			 of the Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
					(B)Maximum rate of
			 payIn no event shall any employee of the Commission (other than
			 the executive director) receive as compensation an amount in excess of the
			 maximum rate of pay for Executive Level IV under section 5315 of title 5,
			 United States Code.
					(c)Detail of
			 Federal Government Employees
				(1)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
				(2)Civil service
			 statusThe detail of a Federal employee shall be without
			 interruption or loss of civil service status or privilege.
				(d)Procurement of
			 Temporary and Intermittent ServicesOn request of the Commission,
			 the Secretary of the Army, acting through the Chief of Engineers, shall
			 provide, on a reimbursable basis, such office space, supplies, equipment, and
			 other support services to the Commission and staff of the Commission as are
			 necessary for the Commission to carry out the duties of the Commission under
			 this Act.
			7.Congressional
			 Budget Office reviewNot later
			 than 90 days after the date on which the report under section 4(c) is submitted
			 to Congress by the Commission, the Congressional Budget Office shall review the
			 report and submit a report on the results of the review to the Committee on
			 Environment and Public Works and the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives.
		8.Funding
			(a)Fiscal Year
			 2008For fiscal year 2008, from amounts otherwise made available
			 to the Secretary of the Treasury and the Secretary of Transportation for
			 administrative and policy measures for that fiscal year, each of the
			 Secretaries shall transfer to the Commission not more than $1,000,000, as the
			 Commission may request to carry out this Act.
			(b)Future Fiscal
			 YearsThere is authorized to be appropriated to the Commission to
			 carry out this Act $1,000,000 for each of fiscal years 2009 and 2010.
			9.Termination of
			 CommissionThe Commission
			 shall terminate on September 30, 2010.
		
